Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/06/21 have been fully considered but they are not persuasive.
As to applicant’s arguments on pages 9-10 recite:
“However, there is simply no teaching or suggestion in Karaoguz of reducing a number…to generate a display image in any manner remotely resembling the combination of elements presently recited by amended independent claim 1.”
The examiner contests that Liu teaches the number of plurality of depth image viewpoints. Liu as modified by Norkin’s Figs. 7b and 7c shows the concept of on the number of plurality of depth image viewpoints is reduce. As can be seen in Fig. 7c, the views with good quality reads on image viewpoint is reduced. 
Liu as modified by Norkin does not expressly disclose each respective depth image viewpoint of the reduced number of plurality of depth image of the reduced number of the plurality of depth image viewpoints is prioritized according to a relationship between the respective depth image viewpoint and at least one color image view point, and Karaoguz is relied upon to teach this feature, Karaoguz discloses in paragraph [0080], “In step 404, the processor 304 in the monoscopic 3D video camera 300 may be operable to determine one or more of the plurality of different viewing angles for generating 3D images of the object 201… the determined one or more viewing angles may be generated by the processor 304 utilizing the stored plurality of 2D image frames and the stored corresponding depth information”. Under broadest reasonable interpretation, prioritize merely means higher in importance. The determined one or more viewing angles utilizing the stored plurality of 2D image frames and the stored .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2011/0150101) in view of Norkin et al. (US 2015/0215600) in view of Karaoguz et al. (US 2012/0050478).
Regarding claim 4, Liu et al. (hereinafter Liu) discloses an image processing apparatus (Liu, [0087], “FIG. 4 shows a basic structure of a High Definition Television (HDTV) Axi-Vision image collecting apparatus”) comprising:
a selection unit configured to select a depth image from a predetermined depth image viewpoint (Liu, [0068], “FIG. 16 shows a structure of a video collecting unit”. In addition, in paragraph [0187], “Step 520: Obtain a depth image at the known viewpoint”), from among depth images from a plurality of depth image viewpoints of a 3D model (Liu, [0122], “As shown in FIG. 7, on known viewpoint 1 and known viewpoint 2, images of a scene are obtained by an image collecting apparatus; a depth image collecting apparatus is placed on known viewpoint 1 to obtain depth images of the scene”. In addition, in paragraph [0085], “the 3D video images at different viewpoints can be obtained according to multiple color images obtained by the ordinary image collecting apparatus”), on a basis of a display image viewpoint of a display image (Liu, Fig. 7); and
a generation unit configured to generate the display image by using the depth image from the predetermined depth image viewpoint selected by the selection unit, and a color image of the 3D model (Liu, [0192], “Step 540: Reconstruct an image at a virtual viewpoint according to the color image at the known viewpoint and the parallax information”. In addition, in paragraph [0275], “a reconstructing apparatus 840, adapted to reconstruct an image at a virtual viewpoint according to the color image at the known viewpoint and the parallax information”),
wherein the selection unit and the generation unit are each implemented via at least one processor (Liu, [0087], “FIG. 4 shows a basic structure of a High Definition Television (HDTV) Axi-Vision image collecting apparatus”).
Though Liu teaches a number of the plurality of depth image viewpoints (Liu, Fig. 2); Liu does not expressly disclose “the number of the plurality of depth image viewpoints is reduced from a number of obtained depth image viewpoints”;
Norkin) discloses a number of a plurality of synthesized image viewpoints is reduced from a number of initial synthesized image viewpoints (Norkin, [0034-0035], “FIG. 7b illustrates that a view renderer can synthesize intermediate views with good quality, but in case of extrapolation, it is not known how far the views can be extrapolated without causing "bad" visual quality… FIG. 7c illustrates how a view renderer may use received information according to an exemplifying embodiment.  In this example it is determined which views, out of a set of potential synthesized views, that can be rendered with good quality”. Fig. 7c illustrates reduced the number of plurality of synthesized image viewpoints).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the concept of Norkin’s choosing appropriate view range in the 3D video system, as taught by Liu, as it could be used to achieve the predictable result of a number of the plurality of depth image viewpoints is reduced from a number of initial obtained depth image viewpoints. The motivation for doing so would have been preventing poor visual quality and in significant view synthesis artefacts.
Furthermore, Liu discloses the at least one color image of the 3D model used to generated the display image (Liu, [0085], “the 3D video images at different viewpoints can be obtained according to multiple color images obtained by the ordinary image collecting apparatus”); Liu as modified by Norkin does not expressly disclose “the number of the plurality of depth image viewpoints is reduced according to a relationship between the number of the plurality of depth image viewpoints and a number of color image viewpoints”;
Karaoguz et al. (hereinafter Karaoguz) discloses select a depth image from a prioritized depth image viewpoint (Karaoguz, [0080], “In step 404, the processor 304 in the monoscopic 3D video camera 300 may be operable to determine one or more of the plurality of different viewing angles for generating 3D images of the object 201…the determined one or more viewing angles may be generated 
Karaoguz discloses each respective depth image viewpoint of the reduced number of plurality of depth image of the reduced number of the plurality of depth image viewpoints is prioritized according to a relationship between the respective depth image viewpoint and at least one color image view point (Karaoguz, [0080], “In step 404, the processor 304 in the monoscopic 3D video camera 300 may be operable to determine one or more of the plurality of different viewing angles for generating 3D images of the object 201… the determined one or more viewing angles may be generated by the processor 304 utilizing the stored plurality of 2D image frames and the stored corresponding depth information”. Under broadest reasonable interpretation, prioritize merely means higher in importance. The determined one or more viewing angles utilizing the stored plurality of 2D image frames and the stored corresponding depth information reads on each respective depth image viewpoint of the reduced number of plurality of depth image of the reduced number of the plurality of depth image viewpoints is prioritized. In addition, the claim limitations do not define the relationship between the respective depth image viewpoint and at least one color image view point and how the prioritization is determined based on the relationship. Karaoguz discloses in paragraph [0050], “Referring to FIG. 1B, there is shown a frame of depth information 130, a frame of 2D color information 134 and a frame of 3D image 136”. As can be seen in Fig. 1B, captured 2D image frames (e.g., color information) stored with the captured corresponding depth information reads on a relationship between the respective depth image viewpoint and at least one color image view point) used to obtain the at least one color image of the 3D model used to generate the display image (Karagoguz, [0059], “Although the 3D images 206a-206d 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use Karagoguz’s a plurality of 2D image frames and corresponding depth information to generate Liu as modified by Norkin’s 3D images of the object. The motivation for doing so would have been utilizing multiple 3D source views for generating 3D image.
Regarding claim 7, Liu discloses select the at least one color image from the at least one color image viewpoint of the 3D model (Liu, [0023], “obtaining a color image at a known viewpoint”), from among the color images from a plurality of color image viewpoints (Liu, [0019], “the video image data includes at least one depth image and at least two color images”), and 
Liu as modified by Norkin and Karagoguz with the same motivation from claim 4 discloses the generation unit generates the display image by using the depth image from the prioritized depth image viewpoint and the color image from the at least one color image viewpoint from the at least one color image view point, selected by the selection unit (Karagoguz, [0059], “Although the 3D images 206a-206d corresponding to the front view, the left view, the back view and the right view are illustrated in FIG. 2B, the invention may not be so limited”. In addition, in paragraph [0080], “In step 405, one or more 3D models of the object 201 corresponding to the determined one or more viewing angles may be generated by the processor 304 utilizing the stored plurality of 2D image frames and the stored corresponding depth information”).
Regarding claim 8, Liu discloses an image processing method to be performed by an image processing apparatus (Liu, [0014], “A 3D video communication method”. In addition, in paragraph [0087], “FIG. 4 shows a basic structure of a High Definition Television (HDTV) Axi-Vision image collecting apparatus”), the method comprising:
The steps recite in claim 8 are similar in scope to the functions recited in claim 4 and therefore are rejected under the same rationale.
Regarding claim 9, Liu as modified by Norkin and Karagoguz with the same motivation from claim 4 discloses the relationship between the number of the plurality of depth image viewpoints and the number of color image viewpoints is a magnitude relationship (Karagoguz, [0080], “utilizing the stored plurality of 2D image frames and the stored corresponding depth information”. The plurality of 2D image frames and the stored corresponding depth information specifies size is considered magnitude relationship).

Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ZHAI whose telephone number is (571)270-3740.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.